958 F.2d 372
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Earlus Leon WILLIAMS, Defendant-Appellant.
No. 91-3152.
United States Court of Appeals, Sixth Circuit.
March 18, 1992.

1
Before RALPH B. GUY, Jr. and RYAN, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Earlus Leon Williams pleaded guilty to possession of cocaine with the intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C), and to having a firearm in relation to a drug trafficking offense, in violation of 18 U.S.C. § 924(c).   Williams received a 228 month sentence and this appeal followed.   The parties have briefed the issues and have agreed to waive oral argument.


4
Upon consideration, we find no merit to this appeal.   Counsel for Williams raises several issues, all of them dealing with the sentencing guidelines.   We have reviewed the record and law and are satisfied that Williams was correctly adjudged to be a career offender under U.S.S.G. § 4B1.1 and that the sentence was regular in all other respects.   Williams's contention that the trial judge failed to depart downward is not cognizable.   United States v. Gregory, 932 F.2d 1167, 1168-69 (6th Cir.1991).


5
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation